992 F.2d 1220
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Grady RADFORD, JR., Petitioner-Appellant,v.Fred PEARCE, Director of the Department of Corrections;Manfred Maass, Superintendent, Oregon StatePenitentiary, Respondent-Appellees.
No. 93-35015.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1993.*Decided May 5, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Grady Radford appeals pro se the district court's denial of (1) his motion for an extension of time to file a notice of appeal from the court's judgment denying his 28 U.S.C. § 2254 habeas petition, and (2) his motion to reconsider the court's order.   We have jurisdiction under 28 U.S.C. § 1291.   We review for an abuse of discretion,  Whale v. United States, 792 F.2d 951, 952 (9th Cir.1986), and we affirm.


3
A notice of appeal from a district court's judgment denying a habeas petition must be filed within 30 days of the judgment.   Fed.R.App.P. 4(a)(1);   Malone v. Avenenti, 850 F.2d 569, 571 (9th Cir.1988).   A petitioner may seek a 30-day extension of time to file a notice of appeal, but if he seeks the extension after the initial 30-day period has expired, "he must do so by formal motion with notice to the other parties."   Fed.R.App.P. 4(a)(5);   Malone, 850 F.2d at 571-72.


4
Here, the district court denied Radford's 28 U.S.C. § 2254 habeas petition.   Forty days after the district court's judgment, Radford sought an extension of time to file a notice of appeal.   The district court denied his request based on his failure to provide the opposing party with notice of the motion.   Eighty days after the district court's judgment, Radford filed another motion seeking an extension of time.   The district court denied the motion as untimely.   Radford then filed a motion for reconsideration, and the district court denied the motion.   Radford now appeals.


5
Radford failed to file a timely notice of appeal from the district court's judgment denying his habeas petition.   See Malone, 850 F.2d at 571.   He also failed to file a timely and proper motion requesting an extension of time to file a notice of appeal.   See id. at 571-72.   The district court properly denied Radford's request for an extension of time and properly refused to reconsider its denial.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3